DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specification for the claimed limitation of “the unit cells including: a respective Hall sensing element”, as recited in claim 31.





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “unit cells coupled into a three-dimensional structure”, as recited in claims 22 and 31, is unclear how the unit cells and the three-dimensional structure can be joined or connected together (since “coupled into” means “to join or connect two elements together” since the unit cells are three-dimensional structures.
The claimed limitation of “sensing element” and “respective conductors”, as recited in claim 22 is unclear as to the structural relationship between said “sensing elements” and “respective conductors” and the claimed apparatus.  It is further unclear as to whether said sensing elements include the “respective element”.
The claimed limitation of “the sensing elements of the unit cells”, as recited in claims 22 and 31 is unclear as to the structural relationship between said “sensor sensing elements of the unit cells” and the claimed apparatus.  
The claimed limitation of “respective conductors aligned along three perpendicular axes and coupled to the respective sensing element”, as recited in claim 22 is unclear as to how conductors can be aligned along (i.e. extending in a line) three perpendicular axes.

The claimed limitation of “a respective Hall sensing element” and “a plurality of respective pairs of opposite conductive legs coupled to the respective Hall sensing element”, as recited in claim 31 is unclear as to the structural relationship between said “conductive legs”, “the respective Hall sensing element” and the claimed apparatus.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-13 and 22-34, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (2017/0191857) in view of Ausserlechner (2015/0204950) and Heberle (9,647,144).
Regarding claim 1, Engel et al. teach in figure 19 and related text a sensing apparatus comprising: 
unit cells interconnected into a two-dimensional lattice structure, the unit cells including; 
a first unit cell “Sensor 1” including: a first plurality of pairs of opposite conducting segments 130; and 
a first sensing element 250 coupled to the first plurality of pairs of opposite conducting segments 130; and 
a second unit cell “Sensor M-1” including: a second plurality of pairs of opposite conducting segments 130; and 
a second sensing element 250 coupled to the second plurality of pairs of opposite conducting segments; and 
Engel et al. do not teach that the unit cells interconnected into a three-dimensional lattice structure.

Regarding claim 22, Engel et al. teach in figure 19 and related text an apparatus comprising: 
unit cells coupled into a two-dimensional structure, the unit celsl including: 
a respective sensing element 250, the sensing elements 250 of the unit cells aligned in series and in parallel, and

Engel et al. do not teach that the unit cells interconnected into a three-dimensional lattice structure.

Regarding claim 31, Engel et al. teach in figure 19 and related text an apparatus comprising: 
unit cells “Sensor 1”, “Sensor M-1” coupled into a two-dimensional structure, the unit cells including: 
a respective Hall sensing element 250, 
the sensing elements of the unit cells aligned in series and in parallel; 
a plurality of respective pairs of opposite conductive legs 130 coupled to the respective Hall sensing element 250.
Engel et al. do not teach that the unit cells coupled into a three-dimensional lattice structure.

Ausserlechner teach in figure 4 and related text (see e.g. paragraph [0045]) that magnetic sensor elements 406 are illustrated as a 3-dimensional symmetric sensor array. 
Heberle teaches in figure 19 and related text that at least one Hall sensor is a 2-dimensional or 3-dimensional Hall sensor (see e.g. claim 4).
Ausserlechner, Heberle and Engel et al. are analogous art because they are directed to 2-dimensional or 3-dimensional Hall sensors and one of ordinary skill in the art would 
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to interconnect the unit cells in Engel et al.’ device into a three-dimensional lattice array structure, as taught by Ausserlechner and Heberle, in order to be able to operate the device in its intended use since a functional device is a 3-dimensional structure.
The combination is motivated by the teaching of Engel et al. who point out the need to use the 2-dimensional sensor as a 3-dimensional sensor.

Regarding claims 2 and 23, Engel et al. teach in figure 19 and related text that the first and second sensing elements are Hall sensing elements.

Regarding claims 3-5, 7, 28 and 32, 34, Engel et al. teach in figure 19 and related text (see paragraph [0041]) that the first and second plurality of pairs of opposite conducting segments include  graphene, carbon nanotubes, a metal or a metal coated with another metal and tubes filled with a conducting material.

Regarding claims 6, 29-30 and 33, Engel et al. teach in figure 19 and related text that the first and second plurality of pairs of opposite conducting segments are hollow tubes.



Regarding claim 9, Engel et al. teach in figure 19 and related text that the block is a magnetic field sensor configured to detect magnetic fields in three dimensions. 

Regarding claim 10, Engel et al. teach in figure 19 and related text that the block is a 3D addressable Hall sensor.
Regarding claims 11 and 12, Engel et al. teach in figure 19 and related text substantially the entire claimed structure, as applied to the claims above, including the first and second unit cells comprise three opposing pairs of connected legs in three different directions.
Engel et al. do not teach that the first conducting segments and the second conducting segments respectively include the three opposing pairs of connected legs is arranged to receive and output current, and voltage is measurable at any leg from any of the remaining pairs of the three opposing pairs of connected legs.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to arrange the first conducting segments and the second conducting segments respectively to include the three opposing pairs of connected legs is arranged to receive and output current, and voltage is measurable at 

Regarding claim 13, Engel et al. teach in figure 19 and related text that the three different directions are orthogonal from each other.

Regarding claim 22, the sensor elements of the unit cells in the combined device are coupled in series and in parallel since they are coupled in a 3-dimensional array.

Regarding claims 24-27, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to construct the three-dimensional structure of the combined device using a three-dimensional polymer template structure, wherein the three-dimensional structure is constructed using the three-dimensional polymer template structure electrolessly plated with metal, wherein the three-dimensional is electrolessly plated metal structure, and wherein the three-dimensional structure is constructed using the three-dimensional electrolessly plated metal structure covered in graphene, in prior art’s device in order to simplify the processing steps of making the device by using a template structure.


Response to Arguments
1.	Applicants argue that “the nanoparticles 250 of Engel cannot be analogous to the "sensing elements" because the nanoparticles 250 are not "coupled 

	1.	Nanoparticles 250 and lattice structure 130 are part of one structure of a sensor.  Two elements in one structure must be “linked or connected” (i.e. “coupled”) in some fashion to one another.  Therefore, nanoparticles 250 are "coupled to" the lattice structure 130.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  










O.N.								/ORI NADAV/
12/25/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800